Lumpkin, P. J.
This was an action in the city court of Athens, by the guest of a hotel against the proprietor of the same, for the value of lost baggage. The plaintiff had a recovery of $125.00 as principal and $5.00 as interest. Thereupon the defendant filed a petition for certiorari, alleging error in the charge of the court, and complaining of the verdict as excessive. In the superior court a judgment was rendered overruling the certiorari on condition that the plaintiff in the court below would write off from his verdict the sum named therein as interest, and adjudging him liable for the costs of the certiorari. The interest was written off, and the defendant’s bill of exceptions alleges error in not sustaining the certiorari generally.
It may be that the judge of the city court stated to the jury too strongly against the defendant the law regulating the liability of innkeepers. It is, however, unnecessary to determine whether or not error in this respect was committed; for the charge, even if incorrect, could have had no bearing whatever upon the question of amount, and the evidence fully warranted a finding in the plaintiff’s favor of at least $125.00. The item of the verdict relating to interest was unlawful, but the verdict was cured by the order directing the interest to be written off. This being so, and the costs of the certiorari having been charged to the defendant in certiorari, who was the plaintiff in the original action, the defendant therein has no just cause for complaining of the judgment rendered in the superior court.

Judgment affirmed.

All the Justices concurring, -